RULEY, JUDGE:
The claimant, a resident of Leesburg, Virginia, was employed by the respondent for a period of eight years as a steward at the Charles Town, West Virginia, Race Track. He seeks an award in the sum of $11,647.92 which he allegedly expended for legal counsel incident to the defense of an action instituted against him under the Civil Rights Act, 42 U.S.C. §1983. During his testimony, he made the following answers to the following questions by Judge Garden:
“Q. You’ve indicated that there was never any indication from anybody with the Attorney General’s Office that the State of West Virginia would pay your own personal attorney fee; is that correct?
A. Yes, sir.
Q. Did Mr. Buch, who was Chairman of the Racing Commission, ever advise you that the State of West Virginia would pay your own personal attorney fees?
A. No, sir, he never advised me that they would pay it. No, sir.
Q. Did anybody ever indicated to you that your personal attorney, his fee would be paid by the State of West Virginia?
A. Well, nobody. It never was discussed, to tell you the truth.”
*24No legal theory under which the Court could allow an award was cited, and the Court can perceive none.
Claim disallowed.